DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-15, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walker (US PG Pub. No. 2014/0228180, Aug. 18, 2014).
Regarding claim 1, Walker teaches a system for using as a jump-rope and a resistance band (see para. [0007]), the system comprising: an elastic elongate element 25 (see Figs. 1-2 below, and para. [0051]) comprising: a first end 9, 52 (see Fig. 1 below and para. [0048], and Fig. 13, below), a second end 9 (in Fig. 1-2 below), 52 (in Fig. 13 below) opposite the first end 9,52 and a first rest length extending between the first end and the second end, a first handle 30 (see para. [0044], and Figs. 1-2, 13 below) arranged at the first end, wherein the first handle 30 is configured to engage the first end 9,52of the elastic elongate element 25; and a second handle 30 arranged at the second end 9,52, wherein the second handle 30 is configured to engage the second end of the elastic elongate element 25, wherein the system is configured to achieve: a first configuration (configuration B, shown in Fig. 2 below), wherein the first handle and the second handle are arranged in-line with the elastic elongate element, and a second configuration (configuration A, shown in Fig. 1 below), wherein the first handle and the second handle are arranged transverse to the elastic elongate element.  

    PNG
    media_image1.png
    612
    370
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    583
    403
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    651
    589
    media_image3.png
    Greyscale

Regarding claim 2, Walker teaches a first feature 60 (see Fig. 13 above and para. [0077]) arranged along the elastic elongate element 25 proximal to the first end 52 and configured to affix to the first end 62 (i.e., where carabiner 8 at the first end connects with the hole 61 of the feature 60, see para. [0077]) to form a first loop in the second configuration; and a second feature 60 arranged along the elastic elongate element 25 proximal to the second end 52 and configured to affix to the second end 52 (i.e., where carabiner 8 at the first end connects woth the hole 61 of the feature 60, see para. [0077]) to form a second loop in the second configuration.  
Regarding claim 3, Walker teaches wherein the first feature 60 comprises a first loop 61, and wherein the second feature 60 comprises a second loop 61 (see para. [0077], and Fig. 13 above).  
Regarding claim 5, Walker teaches wherein, in the second arrangement (i.e., resistance training configuration) the elastic elongate element 25 forms a first loop at the first end 52 and forms a second loop at the second end (see para. [0077]); and wherein the first handle 30 is arranged at the first loop and the second handle 30 is arranged at the second loop.  
Regarding claim 6, Walker teaches wherein, in the second arrangement (i.e., resistance training configuration): the first handle 30 is arranged transverse to the elastic elongate element at the first end, wherein the first handle 30 comprises a first centroid (i.e., cylindrical handle having a center); the second handle 30 is arranged transverse to the elastic elongate element at the second end, wherein the second handle 30 comprises a second centroid (i.e., cylindrical handle having a center); and the first centroid and the second centroid are closer to each other in the second configuration than in the first configuration (i.e., in the transverse direction when the handles 30 are coupled to respective features 60, the center of the handles are closer together than when the handles are in the configuration shown in Fig. 13, for jump rope exercise).  
	Regarding claim 7, Walker teaches wherein the elastic elongate element 25 is configured to achieve a length longer than the first rest length when in tension (see paras. [0051]-[0052]).  
Regarding claim 8, Walker teaches wherein the elastic elongate element comprises an elastic rope (see paras. [0051]-[0052]).    
Regarding claim 9, Walker teaches wherein the first rest length corresponds to a jump-rope length (see paras. [0053]-[0054]).  
Regarding claim 10, Walker teaches wherein: the first handle 30 comprises a hollow section 32,38 (see Fig. 5 below); 17the first handle 30 comprises an inward end and an outward end; and a first width of the hollow section proximal to the inward end (see annotated Fig. 5 below) is less than a second width of the hollow section proximal to the outward end; and the second width is greater than or equal to a width of the elastic elongate element (see Fig. 7 below).  
[AltContent: textbox (inward end/
first width)][AltContent: textbox (outward end/ second width)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image4.png
    277
    796
    media_image4.png
    Greyscale
 

    PNG
    media_image5.png
    524
    557
    media_image5.png
    Greyscale

Regarding claim 11, the first end 52 and the second end 52 of the elastic elongate element 25 of Walker (see Fig. 13) are capable of being configured to be affixed to each other to form a third loop (such as by connecting the carabiners 8 at each end 52 to each other, see Fig. 13), wherein the third loop is larger than the first loop or the second loop.  
Regarding claim 12, Walker teaches wherein the first handle 30 comprises a first inward end and a first outward end (see annotated Fig. 2 below and 5 above); and in the first configuration (shown in Fig. 2 below), the first inward end is affixed to the first end of the elastic elongate element 25 (as shown in Fig. 2 below, inward end is affixed to first end of the elastic element 25 via a cord 26).  
[AltContent: textbox (first end)][AltContent: arrow][AltContent: textbox (inward end)][AltContent: textbox (outward end)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    583
    403
    media_image2.png
    Greyscale

Regarding claim 13, Walker teaches further comprising a first section (i.e., section of rope 26, see Fig. 1 above and 6A-6B below) affixed to the elastic elongate element 25 proximal to the first end 9, wherein, in the second configuration (see Fig. 1 above): the first inward end of the first handle 30 is affixed to the first end of the elastic elongate element 25 (i.e., affixed via the first section of the handle rope 26); and the first outward end of the first handle is affixed to [AltContent: textbox (inward end)]the first section (affixed by a second section of the handle strap) to form a first loop at the [AltContent: textbox (second section)]first end (see Fig. 1 above and Fig. 6A below).  
[AltContent: textbox (outward end)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (first section)][AltContent: arrow]
    PNG
    media_image6.png
    602
    772
    media_image6.png
    Greyscale

Regarding claim 14, Walker teaches the second handle 30 comprises a second inward end and a second outward end (see Fig. 6A above, an identical mirror image of the first handle on an opposite side of the elongate elastic element 25); and in the first configuration, the second inward end of the second handle 30 is affixed to the second end of the elastic elongate element 25 (i.e., affixed via a second handle strap 26).  
Regarding claim 15, Walker teaches further comprising a second section (i.e., second section of a handle strap 26, see Fig. 6A above) affixed to the elastic elongate element 25 proximal to the second end (see Fig. 1 above, right handle 30), wherein, in the second configuration: the second inward end of the second handle 30 is affixed to the second end of the elastic elongate element 25 (i.e., affixed via the first section of the handle rope 26); and the second outward end of the second handle 30 is affixed to the second section to form a second loop at the second end (see Fig. 1 and 6A above, affixed via the second section of the handle rope 26 to form the handle loop).  
Regarding claim 17, Walker teaches a system for using as a jump-rope and a resistance band, the system comprising: an elastic elongate element 25 comprising: a first end 9, a second end opposite the first end 9 (see Fig. 1 below), a first rest length extending between the first end 9 and the second end 9, a first section (see annotated Fig. 6A below) extending from the first end 9; a second section (see annotated Fig. 6A below) extending from the first end 9, wherein the first section and the second section (see Fig. A and 6A above) are affixed at the first end 9; a first handle 30 affixed to the first section and the second section; and a second handle 30 (see Fig. 1 below) arranged at the second end (i.e., coupled to the second end 9).  
[AltContent: arrow][AltContent: textbox (second handle)]
    PNG
    media_image1.png
    612
    370
    media_image1.png
    Greyscale

Regarding claim 18, Walker teaches a method for reconfiguring an exercise rope, wherein the exercise rope comprises: an elastic elongate element 25 comprising: a first end 9, a second end 9 opposite the first end (see Fig. 1 above), and a first rest length extending between the first end 9 and the second end 9, a first handle 30 arranged at the first end 9 (see Fig. 1 above), wherein the first handle 20 is configured to engage the first end 9 of the elastic elongate element 25; and a second handle (i.e., right handle 30, see Fig. 1 above) arranged at the second end 9, wherein the second handle 30 is configured to engage the second end of the elastic elongate element 25 (see Fig. 1 above), the method comprising: reconfiguring the first handle from a first configuration wherein the first handle is in-line with the elastic elongate element 25 (see Fig. 2 above), to a second configuration (see Fig. 1) wherein the first handle is transverse to the elastic elongate element 25; and reconfiguring the second handle 30 from a first configuration (see Fig. 2 above) wherein the second handle 30 is in-line with the elastic elongate element 25, to a second configuration wherein the second handle is transverse to the elastic elongate element 25 (see Fig. 1 above).  
Regarding claim 19, Walker teaches wherein the first end 9 comprises two first end sections (i.e., two first end sections of a handle strap 26, see Fig. 6A-6B above), and wherein reconfiguring the first handle 30 comprises: affixing an outward end of the first handle to one of the two first end sections, wherein an inward end of the first handle is affixed to the other first end section (see Figs. 6A-6B above, where the outward end of the handle is coupled to one of the sections the strap 26, and another end of the handle 30 is coupled to another section of the strap 26).  
Regarding claim 20, Walker teaches wherein the exercise rope comprises a feature 60 arranged along elastic elongate element 25 proximal to the first end 9, and wherein reconfiguring the first handle 30 comprises engaging the first end of the elastic elongate element 25 to the feature 60 (see para. [0077], and Fig. 13 above, where the end of the elastic element 25 can be looped via the carabiner onto the feature 60).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Walker as applied to claim 1 above.
Walker teaches the invention as substantially claimed.
Regarding claim 4, Walker teaches a feature 60 (see Fig. 13 above and para. [0077]) arranged along the elastic elongate element 25 proximal to the first end 52 and configured to affix to the first end 62 (i.e., where carabiner 8 at the first end connects with the hole 61 of the feature 60, see para. [0077]) to form a loop, but is silent in explicitly teaching a plurality of features 60 arranged along the elastic elongate element 25 , wherein: the first end 52 of the elastic elongate element 25 is configured to engage any of the plurality of features; and the second end 52 of the elastic elongate element 25 is configured to engage any of the plurality of features. 
However, mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  See MPEP § 2144.04.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Walker and to merely duplicate the number of features 60 on the length of the elastic elongate member 25 in order to provide more locations in which to connect the ends 52 of the elastic elongate member to either shorten or length the effective resistance length of the elastic elongate member (for resistance type exercise).

References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Grimaldi et al. (US Pat. No. 5,643,149), Carter (US PG Pub. No. 2017/0050065)
Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 16, none of the prior art either alone or in combination teach or suggest all the limitations of the intervening claims and further reciting: the first handle comprises a first slot extending partially along a longitudinal axis of the first handle, wherein the first slot comprises a width that is greater than or equal to a width of the elastic elongate element; in the second configuration, the elastic elongate element extends from inside the first handle through the first slot such that the first handle forms a T- handle.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S LO whose telephone number is (571)270-1702. The examiner can normally be reached Mon. - Fri. (9:30 am - 5:30 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW S LO/Primary Examiner, Art Unit 3784